Title: To George Washington from Nicholas Cooke, 31 March 1778
From: Cooke, Nicholas
To: Washington, George



Sir
Providence March 31st 1778.

Your Excellency wrote me on the 14th of March, 1777. that General Howe had applied to you for the Discharge of Mr Hutchinson who was One of the Council and Secretary of Dominica and of Govr Shirley’s Son who were then Prisoners here; and requested me to discharge them accordingly. you were pleased to tell me at the same Time that you did not doubt but General Howe would on Application release any of our Friends in his Hands who were not in the military Line. I immediately dismiss’d the young Gentlemen of which I inform’d you, and also related the Circumstances of their Capture and being brought into this State. As it is probable they have escaped your Memory I beg Leave to repeat them. In April 1776. John Chace, Master of a small trading Vessel belonging to this Place was taken by the Mercury, was kept in Irons 13 Weeks, and afterwards entered upon the Ships Books as a press’d Man, and carried to Great-Britain. Capt. William Chace his Father, Commander of a private Vessel of War from this Port in the Summer following made Prize of a Vessel in which the two abovenamed young Gentlemen were Passengers. With an Intention that they should be made Use of to redeem his Son, He took them onboard his own Vessel, and brought them in; and with that View they were detained until you requested their Dismission. After acquainting your Excellency with these Circumstances, I begged the Favour of you to apply for Capt. John Chace’s Discharge. Your Answer was that you thought it reasonable, would certainly make the Application, and had no Doubt of its being successful. Here the Affair hath rested until very lately when Capt. Chace hearing of his Son’s being on board the Venus in this River renewed his application to me. Not having Recourse to your Letter, I thought that the Application had been made to your Excellency by Lord Howe, and wrote to his Lordship upon that Supposition and begged the Releasement of Capt. John Chace. His Lordship returned me this Answer, that not being conscious of having solicited in Behalf of Mr Hutchinson and Mr Shirley he chose to make a further Inquiry before he gave a final Answer. I would further inform you that Capt. John Chace being very ill in Consequence of the cruel Treatment he received on board the Mercury was thrown into Chelsea Hospital where after some Time he partly recover’d and by the Advice of a Doctor Linn who proved his Friend entered on board the Venus which was then ready to Sail upon the American Station, in the capacity of a Mate

as the only Means of avoiding being sent to the East-Indies, or at least being put on board One of the Guard-Ships, from whence his Prospect of getting Home would have been very small. I will trouble your Excellency no further than just to add, that the Sufferings of Capt. Chace hath made him liable to Fits, which renders him unfit for the Sea; and that a reputable Family are now very unhappy upon his Account. I beg the Favor of your Excellency to apply to General Howe to interest himself with his Lordship to release Capt. Chace, and am with great Respect, Sir Your Excellency’s Most Obedt Hble Servt

Nichs Cooke


P.S. Capt. Chace hath written to Lord Howe upon the Subject I inclose his Letter open, and request it may be forwarded. I have made an Apology to his Lordship for the Mistake, which I also desire may be forwarded.

